Title: From John Adams to Harriet Temple, 21 August 1776
From: Adams, John
To: Temple, Harriet


     
      Madam
      Philadelphia August 21. 1776
     
     I had the Honour of receiving your very polite Letter of the Tenth instant by Yesterdays Post. I Sympathize with you, most Sincerely in your peculiar Situation, and nothing would give me greater Pleasure than to be able to contribute any Thing, towards procuring you Relief and Redress. I have the Pleasure to congratulate you on Mr. Temples Arrival, in the Fleet. General Washington, has given Leave for him to come to New York and return to New England, which the Congress have approved, so that I hope, he is now on his Way home, and that you will have the Happiness to see him before you receive this Letter.
     Upon the Receipt of your Favour, I went immediately to Mr. Hancock and inquired of him concerning your former Application to him. He Says he received your Letter in May, at a Time when the General was here to whom he showed your Letter. The General expressed, the utmost Concern for Mrs. Temple and her Family, and wished her Relief, but there were so many other Persons in the Same unhappy Predicament, that he did not see, how one could be relieved without establishing a Precedent for all. The Multiplicity of Avocations which constantly engage Mr. Hancock, have no doubt been the Cause, that he has not answered your Letter.
     I have shown your Letter to me, Madam, and the Copy of that to Mr. Hancock to Mr. Hooper of N. Carolina, and several other Gentlemen and intend to show it to more, and to move that it may be considered in Congress. But whether any Relief will be granted you, I cannot Say. I wish it may with all my Heart, and it shall not be my fault if it is not.
     I thank you, Madam, for your kind Visit to my dear Mrs. Adams in her Distress, and for the agreable Account you give me, of her Recovery. Be pleased to make my most respectfull Compliments to Mr. Temple, and believe me to be, with great Respect, Madam, his and your, most obedient, humble Servant
    